EXHIBIT 10.1
 
TEXTRON INC. SHORT-TERM INCENTIVE PLAN
 
(As amended and restated effective January 3, 2010)
 


SECTION 1. ESTABLISHMENT AND PURPOSE
 
1.1   Establishment of the Plan.   Textron Inc., a Delaware company (the
“Company”), hereby establishes a short-term incentive compensation plan to be
known as the Textron Inc. Short-Term Incentive Plan (the “Plan”). The Plan
permits the awarding of cash bonuses to Employees (as defined below), based on
the achievement of performance goals that are pre-established by the Board of
Directors of the Company (the “Board”) or by the Committee (as defined below).
 
The Plan, as adopted by the Board and approved by the shareholders of the
Company at the 2007 annual general meeting of shareholders, is effective as of
January 1, 2007 and shall continue until December 31, 2016, unless terminated
earlier as set forth in Section 10.  The Plan is amended and restated as
follows, effective July 25, 2007, to incorporate those terms necessary or
advisable to ensure that awards under the Plan are exempt from or comply with
Section 409A of the Internal Revenue Code.
 
The Plan has been amended from time to time since the previous
restatement.  This restatement of the Plan reflects all amendments adopted
through the date of this restatement.
 
1.2   Purpose.   The purposes of the Plan are to (i) provide greater motivation
for certain employees of the Company and its Subsidiaries (as defined below) to
attain and maintain the highest standards of performance, (ii) attract and
retain employees of outstanding competence, and (iii) direct the energies of
employees towards the achievement of specific business goals established for the
Company and its Subsidiaries.
 
The purposes of the Plan shall be carried out by the payment to Participants (as
defined below) of short-term incentive cash awards, subject to the terms and
conditions of the Plan. All compensation payable under this Plan to Participants
who are Executive Officers (as defined below) is intended to be deductible by
the Company under Section 162(m) of the Code (as defined below).
 
SECTION 2. DEFINITIONS
 
As used in the Plan, the following terms shall have the meanings set forth below
(unless otherwise expressly provided).
 
“Award Opportunity” means the various levels of incentive awards which a
Participant may earn under the Plan, as established by the Committee pursuant to
Section 5.1.  For
 
 
 
DC: 2469936-5

--------------------------------------------------------------------------------


an individual, the Award Opportunity is typically expressed as a minimum and
maximum percentage of the individual’s Target Incentive Award (as defined below)
that define a range within which the actual incentive award will fall. 
 
"Base Salary” shall mean the regular annualized base salary (determined as of
January 1 of each Plan Year with respect to Executive Officers) earned by a
Participant during a Plan Year prior to any salary reduction contributions made
to any deferred compensation plans sponsored or maintained by the Company or by
any Subsidiary; provided, however, that Base Salary shall not include awards
under this Plan, any bonuses, equity awards, the matching contribution under any
plan of the Company or any of its Subsidiaries (as applicable) providing such,
overtime, relocation allowances, severance payments or any other special awards
as determined by the Committee.
 
“Beneficial Owner” shall have the meaning ascribed to such term in Rule 13d-3 of
the General Rules and Regulations under the Exchange Act.
 
“Board” has the meaning set forth in Section 1.1.
 
“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder.
 
“Committee” means the Organization and Compensation Committee of the Board,
provided that the Committee shall consist of three or more individuals,
appointed by the Board to administer the Plan, pursuant to Section 3, who are
“outside directors” to the extent required by and within the meaning of Section
162(m) of the Code, as amended from time to time.
 
“Company” has the meaning set forth in Section 1.1.
 
“Effective Date” means the date the Plan becomes effective, as set forth in
Section 1.1 herein.
 
“Employee” means an employee of the Company or a Subsidiary.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
 
“Executive Officer” means a “covered employee” within the meaning of Section
162(m)(3) of the Code or any other executive designated by the Committee for
purposes of exempting compensation payable under the Plan from the deduction
limitations of Section 162(m) of the Code.
 
“Final Award” means the actual award earned during a Plan Year by a Participant,
as determined by the Committee at the end of such Plan Year.
 
 
 
- 2 -

--------------------------------------------------------------------------------


 
“Participant” means an Employee who is participating in the Plan pursuant to
Section 4.
 
“Plan” means this Textron Inc. Short-Term Incentive Plan.
 
“Plan Year” means the calendar year, commencing on January 1st and ending on
December 31st, or any other period that the Committee designates as the
performance period for a particular performance goal pursuant to Section 5.1.
 
“Subsidiary” means any company or corporation in which the Company beneficially
owns, directly or indirectly, 50% or more of the securities entitled to vote in
the election of the directors of the corporation.
 
“Target Incentive Award” means the target award to be paid to a Participant when
performance measures are achieved, as established by the Committee. For an
individual, the Target Incentive Award is typically expressed as a percentage of
the individual’s Base Salary (as defined above).
 
“Textron” means Textron Inc., a Delaware corporation, and any successor of
Textron Inc.
 
SECTION 3. ADMINISTRATION
 
The Plan shall be administered by the Committee. Subject to the limitations set
forth in the Plan, the Committee shall: (i) select from the Employees of the
Company and its Subsidiaries, those who shall participate in the Plan, (ii)
establish Award Opportunities in such forms and amounts as it shall determine,
(iii) impose such limitations, restrictions, and conditions upon such Award
Opportunities as it shall deem appropriate, (iv) interpret the Plan and adopt,
amend, and rescind administrative guidelines and other rules and regulations
relating to the Plan, (v) make any and all factual and legal determinations in
connection with the administration and interpretation of the Plan, (vi) correct
any defect or omission or reconcile any inconsistency in this Plan or in any
Award Opportunity granted hereunder, and (vii) make all other necessary
determinations and take all other actions necessary or advisable for the
implementation and administration of the Plan. The Committee's determinations on
matters within its authority shall be conclusive and binding upon all parties.
 
Except with respect to the matters that under Section 162(m) of the Code and
Treasury Regulation Section 1.162-27(e) are required to be determined or
established by the Committee to qualify awards to Executive Officers under the
Plan as qualified performance-based compensation, the Committee shall have the
power to delegate to any officer or employee of the Company the authority to
administer and interpret the procedural aspects of the Plan, subject to the
Plan's terms, including adopting and enforcing rules to decide procedural and
administrative issues. To the extent of any such
 
 
 
- 3 -

--------------------------------------------------------------------------------


delegation, references to the “Committee” herein shall be deemed to refer to the
relevant delegate.
 
Subject to applicable laws, rules and regulations:  (i) no member of the
Committee (or its delegates) shall be liable for any good faith action or
determination made in connection with the operation, administration or
interpretation of the Plan and (ii) the members of the Committee (and its
delegates) shall be entitled to indemnification and reimbursement in the manner
provided in the Company’s Certificate of Incorporation as it may be amended from
time to time. In the performance of its responsibilities with respect to the
Plan, the Committee shall be entitled to rely upon information and/or advice
furnished by the Company’s officers or employees, the Company’s accountants, the
Company’s counsel and any other party the Committee deems necessary, and no
member of the Committee shall be liable for any action taken or not taken in
reliance upon any such information and/or advice.
 
SECTION 4. ELIGIBILITY AND PARTICIPATION
 
4.1   Eligibility.   Each Employee who is included in the Plan by the Committee,
shall be eligible to participate in the Plan for such Plan Year and all
subsequent Plan Years, subject to the limitations of Section 7 herein.
 
4.2   Participation.   Participation in the Plan shall be determined annually by
the Committee based upon the criteria set forth in the Plan. Participation in
the Plan during the applicable Plan Year shall be limited to those Employees
(“Participants”) who are selected by the Committee. Employees who are eligible
to participate in the Plan shall be notified of the performance goals and
related Award Opportunities for the relevant Plan Year.
 
4.3   Right to Reduce or End Eligibility.   The Committee may elect to reduce
the Award Opportunity (as described in Section 5.2 herein) or end it altogether
for any single Participant or group of Participants at any time.
 
SECTION 5. AWARD DETERMINATION
 
5.1   Performance Goals.   Prior to the beginning of each Plan Year, or as soon
as practicable thereafter, the Committee shall approve or establish in writing
the performance goals for that Plan Year. Performance goals may include
financial and/or non-financial goals.
 
Performance goals and their relative weight may vary by job. After the
performance goals are established, the Committee will align the achievement of
the performance goals with the Award Opportunities (as described in Section 5.2
herein), such that the level of achievement at the end of the Plan Year as
compared to the pre-established performance goals set at the beginning of the
Plan Year will determine the amount of the
 
 
 
- 4 -

--------------------------------------------------------------------------------


Final Award. The Committee also shall have the authority to exercise subjective
discretion in the determination of Final Awards to reduce or increase a
calculated award based on the Committee's qualitative assessment of performance.
 
The performance period with respect to which awards may be payable under the
Plan shall generally be the Plan Year; provided, however, that the Committee
shall have the authority and discretion to designate different performance
periods under the Plan, in which case references to Plan Year shall be deemed to
refer to such other performance period.
 
5.2   Award Opportunities.   Prior to the beginning of each Plan Year, or as
soon as practicable thereafter, the Committee shall establish an Award
Opportunity for each Participant. In the event a Participant changes job levels
during a Plan Year, the Participant's Award Opportunity may be adjusted to
reflect the amount of time at each job level during the Plan Year. In addition,
if a Participant changes jobs during the year, the Participant’s goals may
change as of the effective date of the job change to reflect the different
performance goals. Each job’s performance goals will continue to be assessed on
a full-year basis to determine payouts, with the proportion of time in each job
applied to determine the final payout amount.  In the case of an Award
Opportunity that the Committee has designated as “performance-based
compensation” for purposes of Section 162(m) or Section 409A of the Code, the
Committee shall have the right to adjust the Award Opportunity as described in
this Section 5.2 only to the extent that the adjustment would not cause the
Award Opportunity to fail to qualify as “performance-based compensation” for
purposes of Section 162(m) or Section 409A, as applicable.
 
5.3   Adjustment of Performance Goals.   The Committee shall have the right to
adjust the performance goals and the Award Opportunities (either up or down)
during a Plan Year if it determines that the occurrence of external changes or
other unanticipated business conditions have materially affected the fairness of
the goals and have unduly influenced the Company's ability to meet them,
including without limitation, events such as material acquisitions, changes in
the capital structure of the Company, and extraordinary accounting changes. In
addition, performance goals and Award Opportunities will be calculated without
regard to any changes in accounting standards that may be required by the
Financial Accounting Standards Board after such performance goals or Award
Opportunities are established. Further, in the event of a Plan Year of less than
twelve months, the Committee shall have the right to adjust the performance
goals and the Award Opportunities accordingly, at its sole discretion.  In the
case of an Award Opportunity that the Committee has designated as
“performance-based compensation” for purposes of Section 162(m) or Section 409A
of the Code, the Committee shall have the right to adjust the performance goals
or Award Opportunity as described in this Section 5.3 only to the extent that
the adjustment would not cause the Award Opportunity to fail to qualify as
“performance-based compensation” for purposes of Section 162(m) or Section 409A,
as applicable.
 
 
 
- 5 -

--------------------------------------------------------------------------------


5.4   Final Award Determinations.   At the end of each Plan Year, Final Awards
shall be computed for each Participant as determined by the Committee. Each
Final Award shall be based upon the (i) Participant’s Target Incentive Award
percentage, multiplied by his Base Salary and (ii) percent satisfaction of
performance goals (as set by the Committee). Final Award amounts may vary above
or below the Target Incentive Award, based on the level of achievement of the
pre-established performance goals.
 
5.5   Limitations.   The amount payable to a Participant for any Plan Year shall
not exceed U.S. $4,000,000.
 
5.6   Award Opportunities under Section 409A.  The Committee may, in its
discretion, establish Award Opportunities that will qualify as
“performance-based compensation” under Section 409A of the Code.  An Award
Opportunity intended to qualify as “performance-based compensation” under
Section 409A of the Code shall meet the following requirements:
 
(a)  
For any Participant who is eligible to participate in the Plan on the first day
of the performance period, the performance period shall include at least 12
consecutive months;

 
(b)  
Performance goals shall be established no later than 90 days after the beginning
of the performance period, and at a time when it is not substantially certain
that the performance goals will be met.  Performance goals may not be adjusted
after the first 90 days of the performance period, except that the Committee
may, consistent with Section 409A, make adjustments it deems necessary to
reflect corporate events, such as recapitalizations or mergers, that would
otherwise affect the performance goals; and

 
(c)  
No Final Award shall be paid unless the pre-established performance goals are
satisfied.

 
SECTION 6. PAYMENT OF FINAL AWARDS
 
6.1   Form and Timing of Payment.   As soon as practicable after the end of each
Plan Year, the Committee shall determine the extent to which the Company and
each Participant has achieved the performance goals for such Plan Year,
including the specific target objective(s) and the satisfaction of any other
material terms of the awards, and the Committee shall approve the amount of each
Participant's Final Award for the relevant period. Final Award payments shall be
payable to the Participant, or to his estate in the case of death, in a single
lump-sum cash payment, as soon as practicable after the end of each Plan Year,
after the Committee, in its sole discretion, has certified in writing the extent
to which the specified performance goals were achieved, but in no event later
than
 
 
 
- 6 -

--------------------------------------------------------------------------------


March 15th of the year following the calendar year in which the applicable
performance period ends..
 
6.2   Payment of Partial Awards.   In the event a Participant no longer meets
the eligibility criteria as set forth in the Plan during the course of a
particular Plan Year, the Committee may, in its sole discretion, compute and pay
a partial award in a lump sum on the scheduled date in Section 6.1 for the
portion of the Plan Year that an Employee was a Participant. Unless such payment
is specifically approved by the Committee, no such payments will be made, and
continued service through the end of the Plan Year shall be required to earn an
award. Unless the Committee determines otherwise, a Participant who has earned a
Final Award with respect to a completed Plan Year who subsequently terminates
employment or otherwise ceases eligibility before the date that the Final Award
is to be paid shall be paid such Final Award on the scheduled date.
 
6.3   Unsecured Interest.   No Participant or any other party claiming an
interest in amounts earned under the Plan shall have any interest whatsoever in
any specific asset of the Company or of any Subsidiary. To the extent that any
party acquires a right to receive payments under the Plan, such right shall be
equivalent to that of an unsecured general creditor of the Company.
 
SECTION 7. TERMINATION OF ELIGIBILITY OR EMPLOYMENT
 
7.1   Termination of Eligibility.   In the event a Participant ceases to be
eligible to participate in the Plan during a Plan Year but remains employed by
the Company or a Subsidiary through the end of such Plan Year, the Final Award
determined in accordance with Section 5.4 herein shall be reduced to reflect
participation prior to such cessation of eligibility only. The reduced award
shall be based upon the proportionate amount of Base Salary earned during the
Plan Year prior to cessation of eligibility.
 
The Final Award thus determined shall be payable in a lump sum as soon as
practicable following certification of the relevant performance goals by the
Committee for the Plan Year in which such termination occurs, or sooner (except
with respect to Executive Officers), as determined by the Committee in its sole
discretion.  A participant’s Final Award shall be paid no later than March 15 of
the year following the calendar year in which the applicable performance period
ends.
 
7.2   Termination of Employment.   In the event a Participant's employment is
terminated for any reason, all of the Participant's rights to a Final Award for
the Plan Year then in progress shall be forfeited. However, the Committee, in
its sole discretion, may pay a partial award for the portion of that Plan Year
that the Participant was employed by the Company, computed as determined by the
Committee and paid in a lump sum no later than March 15 of the year following
the calendar year in which the applicable performance period ends.
 
 
 
- 7 -

--------------------------------------------------------------------------------


SECTION 8. RIGHTS OF PARTICIPANTS
 
8.1   Employment.   Nothing in the Plan shall interfere with or limit in any way
the right of the Company to terminate any Participant's employment at any time,
nor confer upon any Participant any right to continue in the employ of the
Company.
 
8.2   Nontransferability.   No right or interest of any Participant in the Plan
shall be assignable or transferable, or subject to any lien, directly, by
operation of law, or otherwise, including, but not limited to, execution, levy,
garnishment, attachment, pledge, and bankruptcy.
 
SECTION 9. EXECUTIVE OFFICERS
 
9.1   Applicability.   The provisions of this Section 9 shall apply only to
Executive Officers and are intended to apply additional terms, conditions and
limitations required for amounts payable hereunder to Executive Officers to
qualify as performance-based compensation exempt from Section 162(m) of the
Code. In the event of any inconsistencies between this Section 9 and the other
Plan provisions, the provisions of this Section 9 shall control with respect to
Executive Officers.
 
9.2   Performance Goals and Award Opportunities.   With respect to Executive
Officers, objective written performance goals and Award Opportunities for a Plan
Year shall be established by the Committee (and the Committee only, with no
delegation) (i) while the attainment of the performance goals for the Plan Year
is substantially uncertain and (ii) no more than 90 days after the commencement
of the Plan Year (or a number of days equal to 25% of the Plan Year, if less).
The performance goals applicable to the Executive Officers shall be limited to
the performance goals listed below. The Committee may select one or more of the
performance goals specified for each Plan Year which need not be the same for
each Executive Officer in a given year. Performance goals will consist of
specified levels of one or more of the following performance criteria as the
Committee deems appropriate: operating cash flows from continuing operations,
operating working capital, free cash flow, revenues, segment profit, corporate
expenses, special charges, gain (loss) on sale of business, income from
continuing operations, net income, EBITDA—earnings before interest, taxes,
depreciation and amortization, EBIT—earnings before interest and taxes,
EPS—earnings per share, as adjusted EPS, ROA—return on assets, ROS—return on
sales, ROE—return on equity, ROIC—return on invested capital, WACC—weighted
average cost of capital, total shareholder return, stock price appreciation,
growth in managed assets, organic growth, cost performance, net cost reductions,
inventory turns, selling and administrative expense as a percentage of sales,
days sales outstanding, ratio of income to fixed charges, segment profit
margins, total profit margin, EVA—economic value added, intrinsic value and
effective income tax rate. In each case, performance goals shall be determined
in accordance with generally accepted accounting principles (subject to
modifications approved by the Committee) and shall be consistently applied on a
 
 
 
- 8 -

--------------------------------------------------------------------------------


business unit, divisional, subsidiary or consolidated basis or any combination
thereof. Performance goals may be described in terms of objectives that are
related to the individual Participant or objectives that are Company-wide or
related to a Subsidiary, division, department, region, function or business unit
and may be measured on an absolute or cumulative basis or on the basis of
percentage of improvement over time, and may be measured in terms of Company
performance (or performance of the applicable Subsidiary, division, department,
region, function or business unit) or measured relative to selected peer
companies or a market index. In addition, for awards not intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, the Committee
may establish performance goals based on other criteria as it deems appropriate.
Notwithstanding the above, for any award or portion of an award designated to be
“performance-based compensation” under Section 162(m) of the Code, the Committee
does not retain any right to increase any amount otherwise determined under the
provisions of the Plan.
 
9.3   Certification of Achievement of Performance Goals.   At the end of the
Plan Year and prior to payment, the Committee shall certify in writing the
extent to which the performance goals and any other material terms were
satisfied. Final Awards shall be computed for each Executive Officer based on
(i) the Participant's Target Incentive Award percentage, multiplied by his Base
Salary and (ii) percent satisfaction of performance goals (as certified by the
Committee). Final Award amounts may vary above or below the Target Incentive
Award based on the level of achievement of the pre-established performance
goals.
 
9.4   Non-adjustment of Performance Goals.   Once established, performance goals
shall not be changed during the Plan Year except as permitted consistent with
the qualified performance-based compensation exception under Section 162(m) of
the Code.
 
9.5   Discretionary Adjustments.   The Committee retains the discretion to
eliminate or decrease the amount of the Final Award otherwise payable to a
Participant. For any Final Award or portion of a Final Award designated to be
“performance-based compensation” under Section 162(m) of the Code, the Committee
shall not retain any right to increase any amount otherwise determined under the
provisions of the Plan.
 
 
 
- 9 -

--------------------------------------------------------------------------------


SECTION 10. AMENDMENT AND MODIFICATION
 
10.1  Amendment by Board .  Subject to applicable laws, rules, and regulations,
the Board, in its sole discretion, without notice, at any time and from time to
time, may modify or amend, in whole or in part, any or all of the provisions of
the Plan, or may suspend or terminate the Plan entirely, by written resolution
or other formal action reflected in writing.
 
10.2  Delegation of Amendment Authority.  The Board may, to the extent permitted
by applicable law, make a non-exclusive written delegation of the authority to
amend the Plan  to a committee of the Board or to one or more officers of
Textron.  The Board may, to the extent permitted by applicable law, authorize a
committee of the Board to make a further delegation of the authority to amend
the Plan.
 
SECTION 11. MISCELLANEOUS
 
11.1   Jurisdiction, Venue and Governing Law.   Except as to matters of federal
law, the Plan, and all agreements hereunder, shall be governed by and construed
in accordance with the laws of Rhode Island. Any dispute, controversy or claim
arising out of or relating to the Plan or any award under the Plan shall be
brought only in a court of competent jurisdiction in the State of Rhode Island,
and no other court, agency or tribunal shall have jurisdiction to resolve any
such dispute, controversy or claim.
 
11.2   Withholding Taxes.   The Company and its Subsidiaries shall have the
right to deduct from all payments under the Plan any federal, state, local
and/or foreign income, employment or other applicable payroll taxes required by
law to be withheld with respect to such payments.
 
11.3   Gender and Number.   Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.
 
11.4   Severability.   In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
 
11.5   Costs of the Plan.   All costs of implementing and administering the Plan
shall be borne by the Company.
 
11.6   Successors.   All obligations of the Company and its Subsidiaries under
the Plan shall be binding upon and inure to the benefit of any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger,
 
 
 
- 10 -

--------------------------------------------------------------------------------


amalgamation, consolidation, or otherwise, of all or substantially all of the
business and/or assets of the Company.
 
11.7  Compliance With Code Section 409A.  The Plan is intended, and shall be
interpreted, to provide compensation that is exempt from Code Section 409A under
the short-term deferral rule (unless a Participant makes a valid deferral
election under a separate plan).  The Company does not warrant that the Plan
will comply with Code Section 409A with respect to any Participant or with
respect to any payment, however.  In no event shall the Company; any affiliate
of the Company; any director, officer, or employee of the Company or an
affiliate; or any member of the Committee be liable for any additional tax,
interest, or penalty incurred by a Participant as a result of the Plan’s failure
to satisfy the requirements of Code Section 409A, or as a result of the Plan’s
failure to satisfy any other requirements of applicable tax laws.
 
 
 
- 11 -

